                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                       FORT MYERS DIVISION

JAVIER A. MOLINA, and other
similarly           situated
individuals   and  JUAN   F.
FLORES, and other similarly
situated individuals,

          Plaintiffs,

v.                             Case No:   2:19-cv-171-FtM-99UAM

LEOPARDI’S           ITALIAN
RESTAURANT, INC. and ANTHONY
J. LEOPARDI, individually,

          Defendants.


                        OPINION AND ORDER

     This matter is before the Court on consideration of the

Magistrate Judge’s Report and Recommendation (Doc. #11), filed May

22, 2019, recommending that the Joint Motion for Entry of Order

Approving Settlement and Dismissing Case With Prejudice (Doc. #10)

be granted in part and denied in part such that the settlement be

approved but the request to retain jurisdiction be denied.   It is

further recommended that the case be dismissed.      No objections

have been filed and the time to do so has expired.

     After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.      28 U.S.C. §

636(b)(1); Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982),
cert. denied, 459 U.S. 1112 (1983).            In the absence of specific

objections, there is no requirement that a district judge review

factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9

(11th Cir. 1993), and the court may accept, reject or modify, in

whole or in part, the findings and recommendations.               28 U.S.C. §

636(b)(1).    The district judge reviews legal conclusions de novo,

even in the absence of an objection.               See Cooper-Houston v.

Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro

Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993),

aff’d, 28 F.3d 116 (11th Cir. 1994) (Table).

     After conducting an independent examination of the file and

upon due consideration of the Report and Recommendation, the Court

accepts the Report and Recommendation of the magistrate judge,

including    the     recommendation     that    the   Court   not       retain

jurisdiction over enforcement of the settlement agreement.

     Accordingly, it is now

     ORDERED:

     1.     The    Report   and   Recommendation   (Doc.   #11)    is   hereby

adopted and the findings incorporated herein.

     2.     The parties' Joint Motion for Entry of Order Approving

Settlement and Dismissing Case With Prejudice (Doc. #10) is granted

in part and denied in part.        The Settlement Agreement and Release

of FLSA Claims (Doc. #10-1) is approved as a fair and reasonable




                                    - 2 -
resolution of a bona fide dispute, except that the Court declines

to retain jurisdiction over its enforcement.

     3.   The Clerk shall enter judgment dismissing the case with

prejudice, terminate all deadlines and motions, and close the file.

     DONE and ORDERED at Fort Myers, Florida, this      11th   day

of June, 2019.




Copies:
Hon. Douglas N. Frazier
United States Magistrate Judge

Counsel of Record
Unrepresented parties




                                 - 3 -
